EXHIBIT 10 (b)

EXECUTION COPY

 

AMENDMENT NO. 2

 

AMENDMENT NO. 2 dated as of July 18, 2005 to the Credit Agreement referred to
below, between: THE FIRST AMERICAN CORPORATION, a California corporation (the
“Borrower”); each of the lenders that is a signatory hereto (individually, a
“Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

The Borrower, the Lenders and the Administrative Agent (formerly known as
JPMorgan Chase Bank) are parties to a Credit Agreement dated as of August 4,
2004 (as amended, the “Credit Agreement”), pursuant to which a revolving credit
facility is made available to the Borrower. The Borrower, the Lenders and the
Administrative Agent wish to amend the Credit Agreement in certain respects, and
accordingly, the parties hereto hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used in this Amendment No. 2 and not
otherwise defined are used herein as defined in the Credit Agreement.

 

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:

 

2.01. General. References in the Credit Agreement (including references to the
Credit Agreement as amended hereby) to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.

 

2.02. Definitions. Section 1.01 of the Credit Agreement shall be amended as
follows:

 

A. The definition of “Affiliate” in said Section 1.01 shall be amended by
inserting in clause (b) of the second sentence thereof, immediately following
the words “Subsidiaries of the Borrower”, the words “(other than FAC and its
Subsidiaries)”.

 

B. The definition of “Consolidated Subsidiary” in said Section 1.01 shall be
amended by inserting a new sentence at the end thereof to read as follows:

 

“Notwithstanding anything herein to the contrary, for purposes of the definition
of “Total Stockholders’ Equity” and Section 6.05 (and all defined terms as used
therein) only, “Consolidated Subsidiary” shall not include FAC or any Subsidiary
of FAC.”

 

C. The definition of “Subsidiary” in said Section 1.01 shall be amended by
inserting a new sentence at the end thereof to read as follows:

 

“Notwithstanding anything herein to the contrary, for purposes of Article VI
only (other than Section 6.06), “Subsidiary” shall not include FAC or any
Subsidiary of FAC.”



--------------------------------------------------------------------------------

D. A new definition of “Amendment No. 2 Effective Date” shall be inserted in
said Section 1.01 in the appropriate alphabetical order to read as follows:

 

“Amendment No. 2 Effective Date” means the effective date of Amendment No. 2
dated as of July 18, 2005 to this Agreement.

 

2.03. Financial Statements and Other Information. Section 5.01 of the Credit
Agreement shall be amended as follows:

 

A. Clause (c) of said Section 5.01 shall be amended by (i) replacing the word
“or” appearing after the words “clause (a)” in the first line thereof with a
comma and (ii) inserting after “(b)” in the first line thereof the words “, (k)
or (l)”.

 

B. Clause (g) of said Section 5.01 shall be amended by (i) replacing the figure
“60” in the first line thereof with the figure “75” and (ii) inserting,
immediately after the words “each fiscal year of FAC” in the first line thereof,
the following words: “(or such lesser number of days within which FAC shall be
required to file its Annual Report on Form 10-K for such fiscal year with the
SEC, without regard to any extension of the SEC’s filing requirements)”.

 

C. Clause (h) of said Section 5.01 shall be amended by replacing the words “(or
within 35 days after the end of any such fiscal quarter ending on or after March
31, 2005)” with the following words: “(or such lesser number of days within
which FAC shall be required to file its Quarterly Report on Form 10-Q for such
fiscal quarter with the SEC, without regard to any extension of the SEC’s filing
requirements)”.

 

D. Clause (i) of said Section 5.01 shall be amended by deleting the word “and”
appearing at the end thereof.

 

E. Clause (j) of said Section 5.01 shall be amended by replacing the period at
the end thereof with a semicolon.

 

F. New clauses (k) and (l) shall be inserted at the end of said Section 5.01,
immediately after such clause (j), to read as follows:

 

“(k) within 75 days after the end of each fiscal year of the Borrower (but in
any event not later than the delivery of the Borrower’s financial statements
under clause (a) of this Section for such fiscal year), the audited consolidated
balance sheets and related statements of operations, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries (excluding FAC and its
Subsidiaries) as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing

 

- 2 -



--------------------------------------------------------------------------------

(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and such
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (and accompanied by a reasonably detailed statement of such accountants
with respect to the adjustments made as a result of the exclusion of FAC and its
Subsidiaries from such financial statements); and

 

(l) within 40 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (but in any event not later than the delivery
of the Borrower’s financial statements under clause (b) of this Section for such
fiscal quarter), the consolidated balance sheets and related statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries (excluding FAC and its Subsidiaries) as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the corresponding period or periods of the previous
fiscal year, all certified by a senior financial officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and such Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (and accompanied by a reasonably
detailed statement of such senior financial officer with respect to the
adjustments made as a result of the exclusion of FAC and its Subsidiaries from
such financial statements).”

 

2.04. Section 6.01 of the Credit Agreement shall be amended by (i) replacing the
period at the end of clause (l) thereof with a semi-colon and (ii) inserting a
new proviso at the end of said Section 6.01, immediately after such clause (l),
to read as follows:

 

“provided that, notwithstanding anything herein to the contrary, the aggregate
amount of Guarantees by the Borrower or any of its Subsidiaries in respect of
Indebtedness of FAC or any Subsidiary of FAC (other than any such Guarantees not
exceeding an aggregate amount of $57,500,000 existing as of the Amendment No. 2
Effective Date) shall not exceed 10% of Total Stockholders’ Equity.”

 

2.05. Section 6.04 of the Credit Agreement shall be amended by inserting a new
paragraph at the end thereof to read as follows:

 

“Notwithstanding anything herein to the contrary, the Borrower will not, nor
will it permit any of its Subsidiaries, to make any loan or advance to FAC or
any Subsidiary of FAC or purchase or otherwise acquire any capital stock,
assets, obligations or other securities of, make any capital contribution to, or
invest in, or acquire any interest in, or to transfer assets (other than at fair
market value for cash consideration) to, FAC or any Subsidiary of FAC, except
(i) loans or advances, and agreements or commitments to make loans or advances,
by the Borrower or any of its Subsidiaries to FAC or any

 

- 3 -



--------------------------------------------------------------------------------

Subsidiary of FAC outstanding or in effect on the Amendment No. 2 Effective Date
not exceeding an aggregate amount of $30,000,000 and (ii) the Borrower and its
Subsidiaries may implement the agreements and proposed transactions described or
referred to in the preliminary proxy statement of FAC filed on June 30, 2005
with the SEC (including (x) a short-term line of credit by the Borrower or any
of its Subsidiaries to FAC for working capital purposes in the amount of
approximately $45,000,000 and (y) the services to be provided by the Borrower or
any of its Subsidiaries to FAC or any Subsidiary of FAC in connection with such
agreements and proposed transactions and all fees and expenses payable by FAC
and its Subsidiaries for such services).”

 

Section 3. Representations and Warranties. The Borrower represents and warrants
to the Lenders that (a) the representations and warranties set forth in Section
3 of the Credit Agreement are true and complete on the date hereof as if made on
and as of the date hereof and as if each reference in said Section 3 to “this
Agreement” included reference to this Amendment No. 2 and the Credit Agreement
as amended hereby and (b) immediately before and after giving effect to the
amendments set forth in Section 2 hereof, no Default has occurred and is
continuing.

 

Section 4. Conditions Precedent to Effectiveness. The amendments to the Credit
Agreement set forth in Section 2 hereof shall become effective, as of the date
hereof, upon (a) receipt by the Administrative Agent of one or more counterparts
of this Amendment No. 2 executed by the Borrower and the Required Lenders and
(b) payment by the Borrower to the Administrative Agent for the account of each
Lender that so executes and delivers a counterpart hereof, not later than 5:00
p.m. (New York time), July 18, 2005, of an amendment fee equal to 0.02% of such
Lender’s Commitment as then in effect.

 

Section 5. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 2 by signing any such counterpart. This Amendment No. 2 shall
be governed by, and construed in accordance with, the law of the State of New
York.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.

 

THE FIRST AMERICAN CORPORATION By  

/s/ Thomas A. Klemens

   

Name:

  Thomas A. Klemens    

Title:

  Senior Executive Vice President
& Chief Financial Officer By  

/s/ Kenneth D. DeGiorgio

   

Name:

  Kenneth D. DeGiorgio    

Title:

  Senior Vice President
General Counsel

 

- 5 -



--------------------------------------------------------------------------------

LENDERS

JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent

By  

/s/ Lawrence Palumbo, Jr.

   

Name:

 

Lawrence Palumbo, Jr.

   

Title:

 

Vice President

COMERICA BANK

By  

/s/ Fernando Loza

   

Name:

 

Fernando Loza

   

Title:

 

AVP

UNION BANK OF CALIFORNIA, N.A.

By  

/s/ Joseph Argabrite

   

Name:

 

Joseph Agrabrite

   

Title:

 

Vice President

US BANK

By  

/s/ Denette Corrales

   

Name:

 

Denette Corrales

   

Title:

 

Vice President

WELLS FARGO BANK NATIONAL ASSOCIATION By  

/s/ Roger Fleischmann

   

Name:

 

Roger Fleischmann

   

Title:

 

Senior Vice President

 

- 6 -



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By        

Name:

       

Title:

   

BANK OF THE WEST

By  

/s/ Dale Peterson

   

Name:

 

Dale Peterson

   

Title:

 

Vice President

KEYBANK NATIONAL ASSOCIATION

By  

/s/ Matthew Hill

   

Name:

 

Matthew Hill

   

Title:

 

Vice President

BANK OF AMERICA, N.A.

By  

/s/ Mark Short

   

Name:

 

Mark Short

   

Title:

 

Vice President

LASALLE BANK NATIONAL ASSOCIATION

By  

/s/ Bradley J. Kronland

   

Name:

 

Bradley J. Kronland

   

Title:

 

Vice President

 

- 7 -